Title: To John Adams from John Quincy Adams, 12 February 1795
From: Adams, John Quincy
To: Adams, John


N.6
Dear Sir.
The Hague February 12. 1795.

Since the date of my last Letter, (December 25: 1794.) a revolution has taken place, the substance of which had been for some time expected, but the forms of which have been infinitely milder, than had ever entered the imagination of any man. The french Army of the North, after a brilliant and successful campaign from March till December, had at length reached the banks of the Waal, and was for several weeks arrested in its progress, by the natural barriers which at all times have constituted the most important defence of these Provinces. Just at that period a succession of weather almost without example both in point of severity and of duration, fastened all the waters of the Country, and while it constructed a safe and easy passage for the french Republicans, into the Heart of Holland, it rendered the resource of inundations impracticable to their enemies.
The existing Government of this Union, was not prepared for an Event like this. The troops of the Republic capable of opposing the march of the enemy, were already reduced by the events of the war from 50,000 to less than 15000 men. Of their allies, the Austrians gave them but little assistance, the Prussians, none at all, and the British were considered as a burthen rather than a defence.
The prevalence of British Councils was however unimpaired in the cabinet. It had been proposed as early as October, to send Commissioners to Paris to negociate a Peace. A consent to receive them had already then been obtained but the compliance of the British Government with the measure, was thought indispensable, and could not be obtained.
It is presumed however that it was finally granted, as the measure was taken. Two Commissioners were dispatched to Paris, but their authority was not commensurate with the exigency of affairs. The speech of the King of Great Britain at the opening of his Parliament seems to disapprove the step, but his Ambassador here still continued his Legislative functions, and two commissioners of the french Republic, who in consequence of his instructions had been kept in confinement since last May, were not liberated from Prison, even after the departure of the deputies upon their pacific mission.
The Armistice which was the primary object of their negotiation, could not be obtained. The Waal and the Rhine became passable upon the Ice, and the passage of the former was accordingly effected by the French. On the 8th: of January a council of War was held at Utrècht consisting of the Austrian, Hanoverian, British & Dutch Generals and the British Ambassador. The result of it was one more effort of resistance on the part of the Allies. The actions of the 9th: and 10th: were severe; but their issue only served to prove the insufficiency of the allied forces for the defence of this Country. From that period, they gave up the point and have since then been employed in executing their retreat into Germany. The Province of Utrecht capitulated, and the french troops entered the City on the 7th:
The next day, the Stadholder and his family left the Hague, and embarked in fishing boats at Schevening for England. He had previously demanded and obtained of the States General the dismission of his two sons as Generals in the service of the Republic. He then requested, and received from the States General, and from the States of Holland, leave of absence for an indefinite time, and declared his intention to return and resume the functions of his offices whenever circumstances may permit, and testified his regret that he had not been able hitherto to serve the Republic more effectually.
The plan of operations, at Amsterdam, the execution of which had no doubt been previously concerted, so as to avoid the appearance of a conquest, commenced on the day of the Stadholder’s departure from the Hague.
A Dutch officer appeared with an order from the General of the Batavian Corps in the french service, to the Commander of the Garrison then in that City, directing him and his Garrison to lay down their arms, and he exhibited to the Regency, a Commission constituting him, Commandant of the place. The former Garrison consisted altogether of troops, who had already been made prisoners of War by the french upon the frontiers, and had stipulated not to serve against them during this War. The Regency sensible that any further resistance to defend their authority cou1d end only in their total destruction, directed the then Commander to surrender according to the summons, and received the Batavian from the french Army as Commandant of the City.
About thirty french hussars were then introduced within the Walls, who took their station, before the Stadhouse, on the morning of the 19th: the three coloured flag was hoisted on that building; the tree of liberty was erected before it; And an immense crowd of people had collected together about it.—A revolutionary Committee, consisting of ten persons, self-constituted, or at least whose origin is traced no further, after appeared in front of the house; one of their Members read to the crowd people there assembled a list of twenty-one names, of persons appointed nominated by the revolutionary Committee, to constitute the Assembly of Provisional Representatives of the People of Holland Amsterdam. He then demanded of the people, whether they approved the nomination, and was answered by a general shout of acquiescence.
From that moment the provisional Representatives, deemed themselves vested, with the whole power of the Sovereign People of Amsterdam. And they commenced their functions by sending word to the former Regency, that the people had no further occasion for their services.
Since that time they have distributed their accumulated powers into a variety of Committees, for instance of Public Safety, of General Vigilance, of Justice, of Finance, and of trade and Navigation; besides constituting a Mayor to superintend the police of the City.
In all the other Cities of the Province a similar revolution was effected in the course of a few days. In all, the ancient Regencies either did in fact, or by a revolutionary section were supposed to have surrendered their authority into the hands of the People. A list of new names was always ready to be presented for acceptance, in order to substitute a provisional authority correspondent to that which was annihilated, and where the approbation of the audience, was not testified by acclamations, their silence was taken for consent.
While this operation was going through, the admission of the french troops was also taking place.
The internal Revolution at Amsterdam, you will observe was effected on the 19th: of the month. The next day the General of the Army and the Commissaries of the National Convention, arrived and were received as friends. The latter immediately published a Proclamation to the Batavian People. They declared that they came as friends and allies. That they would respect the persons, the property and the opinions of every individual: That the independence of the Batavian People should not be violated That in the exercise of its Sovereignty, that People alone should reform or modify the Government, and that all excesses between the Inhabitants should be prevented.
In this manner was a total revolution of the Sovereignty within, and the introduction of a foreign army of seventy thousand men, effected in this Province, within the course of a week, and without the shedding of a drop of blood, without violence, and almost without tumult. the crisis of transition lasted but a day, and was attended only with noise. Since then the usual tranquility has been uninterrupted; every thing about us has the same appearance that it had before—Excepting that instead of Orange flags, and cockades, and pictures, are substituted french soldiers, the three-coloured ribband, and the tree of liberty.
But although the Sovereign of the ancient Constitution was no more, its Deputations constituting the States of Holland, and all their Derivatives, yet existed. The revolution was hitherto confined to the municipal, establishments, and it became necessary to extend it to the Provincial government. The fundamental principle of the new system was pursued, as closely as could be without great inconvenience. The new municipal regencies in the several cities, deputed from each of their own bodies three or four persons to meet together and administer the Government of the Province. These deputies from ten or twelve Cities (for the revolution was not then completed in all) assembled at the Hague on the 26th of January. They took possession of the Hall, where the States of Holland had always held their session, having first sent word to the Pensionary Van de Spiegel, and to all the former members of the equestrian order, that none of them would be admitted to their deliberations. They chose Peter Paulus of Rotterdam President for a fortnight; assumed the title of the Assembly of provisional Representatives of the People of Holland, and made an express acknowledgment of the Sovereignty of the People, and the rights of Men and Citizens. They also declared that as an immediate consequence from these principles, The States of Holland and West-Friesland consisting of an Equestrian order and voting Cities, as also all hereditary offices of Stadholder, Captain and Admiral-General were annulled, and they determined that the votes in their Assembly should be personal and not by Cities. They abolished also the Gecommitteerde Raad, and divided their functions between three Committees of their own body. They recalled all the members of the Province in the Colleges of the Generality, and appointed three of their members, to take the Seat of the Province in the States-General, and hold it as long as the present confederation shall continue.
The example of this Province, has been imitated in those of Utrecht, Guelders and Over-Yssel. Isaland has capitulated, and as soon as the passage is opened for the french troops the new system, will in all probability be adopted there.
The troops of their friends are quartered upon the inhabitants of the Cities. The discipline of the army is rigorous, and well observed. The only complaint I have heard against it is its being too severe. The examples of capital punishments which have been inflicted in more than one of the cities upon soldiers guilty of the most trifling thefts; are painful to a people among whom the penalty of Death is very seldom executed, and reserved for the most enormous crimes.
The Pensionary Van de Spiegel, the Grand-Baillif of the Hague, Bentinck, the deputy Greffier of the States-General Lelyveld, two brothers of the Greffier Fagal, and three members of the Regency of Leyden, are under arrest. All the members of the Regencies dismissed, are forbidden upon the severest penalties, to go out of the Province. Some of them are held to be responsible for considerable deficiencies in the public Treasury’s, and others are supposed to be liable to criminal prosecutions.
When the revolution shall have pervaded the seven Provinces, it is expected that a Convention will be chosen to form a new Constitution. The Sovereignty of the People, the equality of individuals, universal suffrage, a single Assembly and Committees, will form the basis of the future Government.
The Communication with foreign Countries is suspended, and that with France is not yet fully restored. We are therefore in a great measure deprived of external intelligence.
The direct Commerce with the United States, will I hope be soon revived and receive greater encouragements than it has ever yet had. Whatever the motives of the former Government might be, it is certain that their regulations were very unfavourable to the Navigation of our Country. The friendly dispositions of those who have now succeeded are the more unequivocal, because they rest upon the foundation of their interest, and even of their necessities.
Among the members of the present Administrations are many of your former friends. The President of the provincial Assembly, Mr: Taulus, particularly requested you me to present you the testimony of his remembrance. Even the cautious aversion of Mr: William Willink to public employment has been obliged to yield to the exigency of the times. He is upon the Committee of Finance at Amsterdam, and reluctantly submitted to the established regulation, which permits no man to decline the task of public service assigned to him.
The apartments of the Princess of Orange, are occupied by the Commissaries of the National Convention, who are styled the Representatives of the french People. They received the visit from the Minister of the United States at Amsterdam, where he happened to be at the time of their arrival. They assured him that they considered it altogether as a fraternal visit, and expressed themselves in terms of the utmost civility, towards the United States, their President and Vice-President. They appear to be well pleased with Mr: Monroe; but as to his Predecessor … they spoke of him, too, more than once.
The General in chief of the Northern Army Pichegru, is lodged in the building, called the old Court. In the course of three years he has risen from the rank of a Serjeant of Artillery, to that in which he now appears, and in which he has performed a campaign unparalleled, in the History of Europe. He avoids as much as possible every appearance of public display; his dispatches to the Convention are remarkable for the modest simplicity with which he relates the most important successes, and he appears to prefer conversing upon any subject rather than that connected with his own exploits.
This disposition may be in some degree the result of a natural temper, but it may be partly attributed to a system, taught by the fatal experience of so many preceding Generals.
It is impossible to foresee what effect the Events herein related will produce upon the system of Europe. The king of Prussia has a Minister at Paris. The Imperial Diet has determined upon a negotiation for Peace. The People of England begin to be impatient for the same object. Spain is reduced to the last extremity, and all Europe is exhausted and tired of the desolating War in which it has been so long involved. But the perseverance of the British Ministry, concurring with the inveteracy of the french nation, will produce one Campaign more; and it is yet uncertain whether this Republic will be permitted to remain in future neutral, or whether it is only taken from one side of the scales, to be thrown into the other. If she ceases to be a belligerant power, her present situation will open a very advantageous commerce to American enterprize. If she only changes sides in the war, an equally promising source of speculation will be opened, but will then depend partly upon the Justice of another maritime power. The treaty signed on the 19th: of November last, must before this have been the subject of discussion and of decision in America. Whether ratified or not many important points and sources of difference will remain undecided. At present it is more than ever the interest of the island to avoid a serious misunderstanding with the United States; they on their part stand upon advantageous ground, to resent any violation of their neutral rights. The present state of affairs, will make their reclamations for entire Justice, compatible with Prudence, and if it should be denied, the means of increasing their federative strength, will perhaps be in their hands.
I am my Dear Sir, in all possible duty and affection, your Son.

John Q. Adams.